UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September30, 2009 or ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-51152 PETROHUNTER ENERGY CORPORATION (Exact name of registrant as specified in its charter) Maryland 98-0431245 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1600 Stout Street, Suite450 80202 Denver, Colorado (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code: (303)572-8900 Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, $0.001par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.¨ Yesý No Indicate by check mark if the registrant is not required to file reports pursuant to
